Citation Nr: 0118849	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right eye 
condition.

2.  Entitlement to service connection for residuals of a 
right thigh injury.

3.  Entitlement to service connection for a right arm 
condition.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Alabama



WITNESS AT HEARING ON APPEAL

Appellant (veteran)


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served an active duty from February 1943 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied as not well 
grounded claims for service connection for right eye 
condition, residuals of a right thigh injury claimed as a 
right leg condition, right arm condition, right shoulder 
condition and hearing loss.  The RO adjudicated these claims 
on the merits in an April 2001 Supplemental Statement of the 
Case (SSOC). 

The Board notes that the veteran appears to have raised a 
claim for service connection for tinnitus.  This issue is not 
in appellate status and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

The veteran manifests residual disability from an in-service 
soft tissue injury to the right thigh.


CONCLUSION OF LAW

The veteran has residuals of an injury to the right thigh 
that was incurred during service.  38 U.S.C.A. §§ 1110 and 
1154(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he manifests a right leg disability 
as a result of a traumatic injury in service.  In this 
respect, he has testified to suffering a contusion on the 
right side of his leg from an object that was thrown by a 
shell explosion.  This injury occurred in combat conditions 
during the Battle of Bulge.

The veteran's available service medical records are negative 
for treatment of a right leg injury.  However, his initial VA 
examination in August 1947 noted an old, well-healed linear 
scar on the back of his right leg.  A February 1948 VA 
examination report assessed this scar as a "cicatrix, 
superficial, old, healed, back of right leg, asymptomatic, 
residual of GSW, 1944, Germany."  A recent VA joints 
examination, dated in May 1999, assessed his complaint of 
thigh pain with tingling sensation as "residuals of soft 
tissue injury of right lateral thigh - symptomatic."

The record shows that the veteran had combat service during 
World War II.  His testimony of a combat-related injury to 
the right thigh is consistent with the hardships and 
circumstances of his combat service.  38 U.S.C.A. § 1154(b) 
(West 1991).  His VA examination reports immediately 
following his active military service document an old healed 
scar on the back of the right leg which he reported as 
stemming from a gunshot wound injury.  The most recent VA 
examination report has resulted in an opinion that he 
manifests a symptomatic soft tissue injury of the right thigh 
as a result of that injury.  There is no evidence of record 
suggesting an alternative etiology for his right thigh 
disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (an adjudicator must support medical findings with 
independent medical evidence and may not refute expert 
medical conclusions based on unsubstantiated opinion).  
Accordingly, the Board concludes from this evidence that the 
veteran manifests residual disability from an in-service soft 
tissue injury to the right thigh.


ORDER

Service connection for residuals of an injury to the right 
thigh is granted.

REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law, which redefines the obligations of VA 
with respect to the duty to assist, is potentially applicable 
to the claims on appeal.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran testified to outpatient treatment at the 
Nashville, Tennessee VA Medical Center since his discharge 
from service.  The RO's May 1999 request for these records 
was returned as negative.  The record also shows that his 
service medical records have been reconstructed.  The new 
duty to assist provisions requires VA to make continuing 
attempts to obtain service medical records and VA clinical 
records unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  VCAA, Pub. L. No. 106-475, § 5, 114 Stat. 
2096, 2098-99 (2000) (codified as amended at 38 U.S.C.A. 
§ 5103A(b)(3)). Accordingly, the RO must make further 
attempts to obtain the veteran's service medical records and 
VA outpatient treatment records from the Nashville, Tennessee 
VAMC since his discharge from service.

The new duty to assist provisions also require VA to obtain a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 5, 114 
Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C.A. § 5103A(d).  The veteran's December 1998 VA 
audiometric examination establishes that his bilateral 
sensorineural hearing loss is a disability under VA 
regulations.  38 C.F.R. § 3.385 (2000) (hearing loss exists 
where auditory thresholds are greater than 40 decibels at 
4000 hertz).  Given his credible history of acoustic trauma 
during combat service, the Board is of the opinion that VA 
audiology opinion is necessary in order to determine whether 
his bilateral sensorineural hearing loss stems from his in-
service exposure to acoustic trauma.  

On remand, the RO should also determine whether any 
additional development is warranted under the VCAA.  When all 
development is completed, the RO should readjudicate the 
claims for service connection for right eye condition, right 
arm condition, right shoulder condition and hearing loss.  In 
so doing, the RO must consider the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991).

Accordingly, this issue is REMANDED for the following action.

1.  The RO should undertake another attempt to 
obtain the veteran's service medical records 
and records of outpatient treatment at the 
Nashville, Tennessee VAMC since his discharge 
from service.  If no records are obtained, 
appropriate notification should be provided 
the veteran pursuant to the VCAA.

2.  The RO should obtain the veteran's VA 
clinical records since September 2000.  The RO 
should also request him to submit the names 
and addresses of all private health care 
providers who have provided recent treatment 
for his right eye condition, right arm 
condition, right shoulder condition and 
hearing loss.  Thereafter, the RO should 
contact the named medical providers and 
request copies of all pertinent medical 
records.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  The veteran should then be scheduled for 
an audiological examination in order to obtain 
an opinion as to whether it is at least as 
likely as not that his bilateral sensorineural 
hearing loss is the result of noise trauma 
during service.  The claims folder and a copy 
of this remand must be made available to the 
examiner prior to the examination for review.

5.  Thereafter, the RO should readjudicate the 
claims for service connection for right eye 
condition, right arm condition, right shoulder 
condition and hearing loss.  In so doing, the 
RO must consider the veteran's testimony of 
injury to the right shoulder during combat 
conditions.  See 38 U.S.C.A. § 1154(b) (West 
1991).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 


